DETAILED ACTION
	In Reply filed on 25 June 2021, claims 1, 3-11, and 13-18 are pending. Claims 1, 4, 9, 17, and 18 are currently amended. Claim 2 was previously canceled, and claim 12 was previously withdrawn. No claim is newly added. Claims 1, 3-11, and 13-18 are considered in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael D. Gagliano on 09/28/2021 and 09/29/2021.

The application has been amended as follows: 
SPECIFICATION
[0041] The system 1 comprises a plurality of powder modules 11 a-11 c, which are designed to receive and/or dispense construction material 4. The following powder modules 11 a-11 c are shown in the figures: a construction module [[11 a]] 11 b, in which the actual additive construction of three-dimensional objects 2 occurs and which is filled successively in layers with construction material 4 to be selectively solidified while carrying out the additive construction processes, a dosing module [[11 b]] 11 a, via which construction material 4 is dosed into the process chamber 9 during the additive construction processes, and a catch or overflow module 11 c that is filled with construction material 4 that is not to be solidified while carrying out the additive construction processes.

Please add the following titles: 
BACKGROUND
[0002] The invention relates to a system ……

SUMMARY
 [0006] The problem to be solved by the invention ……
BRIEF DERSCRIPTION OF THE DRAWINGS
[0035] The invention explained in more detail ……

DETAILED DESCRIPTION
[0039] The system 1 comprises, in a basic configuration, ……

CLAIMS
Claim 1. (Currently Amended) A system for additive production of three-dimensional objects, comprising: 
at least one device configured for the additive production of a three-dimensional object by successive, layered, selective exposure and accompanying successive, layered, selective solidification of construction material layers to be selectively solidified with energy beam, 
a process chamber of the at least one device, the process chamber configured for additive construction processes for the additive production of three-dimensional objects, 
at least one powder module configured for docking with the process chamber, the at least one powder module comprising a receiving chamber delimiting a powder chamber volume for receiving construction material that is to be solidified as part of an additive construction process or that is not solidified and/or a three-dimensional object that is to be additively produced or is additively produced as part of an additive construction process, and 
at least one device that is arranged or formed within the process chamber, wherein the cleaning device comprises a flow device configured to generate a cleaning flow that flows, at least in sections, through the process chamber and/or to generate a cleaning flow that flows around a functional component of the at least one device that is arranged or formed, at least in sections, in [[a]] the process chamber of the at least one device, 
wherein the cleaning module has the same outside dimensions as the powder module, and the powder module and the cleaning module are movable with respect to the process chamber, so that the powder module and the cleaning module are exchangeable.

Claim 11. (Currently Amended) The system according to claim 1, wherein the cleaning device of the process chamber or  a functional component arranged or formed in the process chamber comprises removing process-created deposits on at least one process chamber wall delimiting a process chamber interior space of the process chamber and/or on at least one functional component wall of the functional component defining an outer shape of the functional component.  

Claim 13. (Currently Amended) The system according to claim 1, wherein the cleaning device is configured for the automatable or automated cleaning of an entirety of the process chamber or of the functional component of the at least one device that is arranged or formed within the process chamber.  

(END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yamada (US 20150314389 A1) or Abe (US 20100006228 A1) teaches all the claimed limitations (see pages 4-8, 13-16, and 18-20 of the OA mailed on 03/25/2021), but does not specifically teach, at least in a part of, the newly amended limitations  - “the cleaning module has the same outside dimensions as the powder module, and the powder module and the cleaning module are movable with respect to the process chamber, so that the powder module and the cleaning module are exchangeable.”
  Although Yamada teaches that (A) the process chamber (shaping chamber 52 and treatment chamber 53), at least one powder module (shaping box 3A or 3B in the shaping chamber 52), and at least one cleaning module (gas injection portion 91 and horizontal arm to which said gas injection portion 91 is attached in the treatment chamber 53), (B) the shaping boxes 3A, 3B are movable between the chambers 52, 53, and (C) the shaping chambers 52 holding the at least one powder module has the same outside dimensions as the treatment chamber 53 holding the at least one cleaning the shaping chambers 52 and the treatment chamber 53 are movable respective to the process chamber (52, 53) and exchangeable. Here, as the shaping boxes 3A, 3B are movable between the chambers, it is not necessary for the two chambers 52 and 53 are exchangeable. 
  Although Abe teaches that (A) the cleaning module (cleaning member 51) has the same outside dimensions as the powder module (powder chamber holding powder 8 and an object 9) (of note, as the cleaning member 51 and the powder chamber are designed to fit the process chamber (mask frame 40 including a window 41), it would be obvious to make the dimensions of the powder module and the cleaning module to be comparable to each other), and (B) the powder module and the cleaning module are exchangeable as the mask frame 40 including the window 41 moves (FIGURES 10, 11), Abe does not specifically teach that both the cleaning module and the powder module are movable respective to the process chamber so that they are exchangeable.
Therefore, Yamada, Abe, or Yamada in view of Abe does NOT teach or suggest all the claimed limitations, and thus, claim 1 is allowed. Claims 3-11 and 13-18 are allowed as being dependent from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744